UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A(Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2016 FIRST FOUNDATION INC. (Exact name of registrant as specified in its charter) Delaware 001-36461 20-8639702 SMRH:476804378.1 (State or other jurisdiction of incorporation) (Commission File Number ) (IRS Employer Identification Number) 18101 Von Karman Avenue, Suite 700
